Exhibit (i) ICI MUTUAL INSURANCE COMPANY, Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 1 BOND NUMBER Eaton Vance Management 00125109B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE September 1, 2009 September 1, 2009 to September 1, 2010 /S/ John T. Mulligan In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: Eaton Vance Non-Funds: o Atlanta Capital Management Company, LLC o Atlanta Capital, L.P. o Eaton Vance Corp. o Eaton Vance Acquisitions o Eaton Vance Trust Company o Eaton Vance Investment Counsel o Eaton Vance Management (International) Ltd. o Eaton Vance Management o Boston Management and Research o Eaton Vance, Inc. o Eaton Vance Distributors, Inc. o Parametric Portfolio Associates, LLC o Parametric Portfolio, L.P. o Eaton Vance Advisers (Ireland) Limited o Eaton Vance CDO Corp. o Parametric Risk Advisors, LLC o Fox Asset Management LLC o Eaton Vance Real Estate Management o Eaton Vance Consolidated Health & Welfare Benefit Plan o Eaton Vance Corp. Deferred Compensation Plan o Eaton Vance Management Education Assistance Plan o Eaton Vance Management Master Trust for Retirement Plans o Eaton Vance Management Profit Sharing Retirement Plan o Eaton Vance Management Savings Plan Eaton Vance Growth Trust, a series fund consisting of: o Eaton Vance Asian Small Companies Fund o Eaton Vance-Atlanta Capital Focused Growth Fund o Eaton Vance-Atlanta Capital SMID-Cap Fund o Eaton Vance Global Growth Fund o Eaton Vance Greater China Growth Fund o Eaton Vance Multi-Cap Growth Fund o Eaton Vance Worldwide Health Sciences Fund Eaton Vance Investment Trust, a series fund consisting of: o AMT-Free Limited Maturity Municipal Income Fund o Eaton Vance California Limited Maturity Municipal Income Fund o Eaton Vance Massachusetts Limited Maturity Municipal Income Fund o Eaton Vance National Limited Maturity Municipal Income Fund o Eaton Vance New Jersey Limited Maturity Municipal Income Fund o Eaton Vance New York Limited Maturity Municipal Income Fund o Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund Eaton Vance Municipals Trust, a series fund consisting of: o Eaton Vance Alabama Municipal Income Fund o Eaton Vance Arizona Municipal Income Fund o Eaton Vance Arkansas Municipal Income Fund o Eaton Vance California Municipal Income Fund o Eaton Vance Colorado Municipal Income Fund o Eaton Vance Connecticut Municipal Income Fund o Eaton Vance Georgia Municipal Income Fund o Eaton Vance Kentucky Municipal Income Fund o Eaton Vance Louisiana Municipal Income Fund o Eaton Vance Maryland Municipal Income Fund o Eaton Vance Massachusetts Municipal Income Fund o Eaton Vance Michigan Municipal Income Fund o Eaton Vance Minnesota Municipal Income Fund o Eaton Vance Missouri Municipal Income Fund o Eaton Vance National Municipal Income Fund o Eaton Vance New Jersey Municipal Income Fund o Eaton Vance New York Municipal Income Fund o Eaton Vance North Carolina Municipal Income Fund o Eaton Vance Ohio Municipal Income Fund o Eaton Vance Oregon Municipal Income Fund o Eaton Vance Pennsylvania Municipal Income Fund o Eaton Vance Rhode Island Municipal Income Fund o Eaton Vance South Carolina Municipal Income Fund o Eaton Vance Tennessee Municipal Income Fund o Eaton Vance Virginia Municipal Income Fund Eaton Vance Municipals Trust II, a series fund consisting of: o Eaton Vance Insured Municipal Income Fund o Eaton Vance High Yield Municipal Income Fund o Eaton Vance Kansas Municipal Income Fund o Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund o Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund o Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund Eaton Vance Mutual Funds Trust, a series fund consisting of: o Eaton Vance AMT-Free Municipal Income Fund o Build America Bond Fund o Eaton Vance Emerging Markets Local Income Fund o Eaton Vance Floating-Rate Fund o Eaton Vance Floating-Rate Advantage Fund o Eaton Vance Floating-Rate & High Income Fund o Eaton Vance Global Dividend Income Fund o Eaton Vance Global Macro Absolute Return Fund o Eaton Vance Government Obligations Fund o Eaton Vance High Income Opportunities Fund o Eaton Vance International Equity Fund o Eaton Vance International Income Fund o Eaton Vance Large Cap Core Research Fund o Eaton Vance Low Duration Fund o Eaton Vance Money Market Fund o Eaton Vance Multi-Strategy Absolute Return Fund o Eaton Vance Strategic Income Fund o Eaton Vance Structured Emerging Markets Fund o Eaton Vance Structured International Equity Fund o Eaton Vance Tax Free Reserves o Eaton Vance Tax-Managed Equity Asset Allocation Fund o Eaton Vance Tax-Managed Global Dividend Income Fund o Eaton Vance Tax-Managed Growth Fund 1.1 o Eaton Vance Tax-Managed Growth Fund 1.2 o Eaton Vance Tax-Managed International Equity Fund o Eaton Vance Tax-Managed Mid-Cap Core Fund o Eaton Vance Tax-Managed Multi-Cap Growth Fund o Eaton Vance Tax-Managed Small-Cap Fund o Eaton Vance Tax-Managed Small-Cap Value Fund o Eaton Vance Tax-Managed Value Fund o Eaton Vance U.S. Government Money Market Fund Eaton Vance Series Trust, a series fund consisting of: o Eaton Vance Tax-Managed Growth Fund 1.0 Eaton Vance Series Trust II, a series fund consisting of: o Eaton Vance Income Fund of Boston o Eaton Vance Tax-Managed Emerging Markets Fund Eaton Vance Special Investment Trust, a series fund consisting of: o Eaton Vance Balanced Fund o Eaton Vance Commodity Strategy Fund o Eaton Vance Dividend Builder Fund o Eaton Vance Emerging Markets Fund o Eaton Vance Enhanced Equity Option Income Fund o Eaton Vance Equity Asset Allocation Fund o Eaton Vance Greater India Fund o Eaton Vance Investment Grade Income Fund o Eaton Vance Large-Cap Growth Fund o Eaton Vance Large-Cap Value Fund o Eaton Vance Real Estate Fund o Eaton Vance Risk-Managed Equity Option Income Fund o Eaton Vance Short-Term Real Return Fund o Eaton Vance Small-Cap Fund o Eaton Vance Small-Cap Value Fund o Eaton Vance Special Equities Fund Eaton Vance Variable Trust, a series fund consisting of: o Eaton Vance VT Floating-Rate Income Fund o Eaton Vance VT Large-Cap Value Fund o Eaton Vance VT Worldwide Health Sciences Fund Eaton Vance Closed-End Funds o Eaton Vance California Municipal Bond Fund o Eaton Vance California Municipal Bond Fund II o Eaton Vance California Municipal Income Trust o Eaton Vance Enhanced Equity Income Fund o Eaton Vance Enhanced Equity Income Fund II o Eaton Vance Floating-Rate Income Trust o Eaton Vance Limited Duration Income Fund o Eaton Vance Massachusetts Municipal Bond Fund o Eaton Vance Massachusetts Municipal Income Trust o Eaton Vance Michigan Municipal Bond Fund o Eaton Vance Michigan Municipal Income Trust o Eaton Vance Municipal Bond Fund o Eaton Vance Municipal Bond Fund II o Eaton Vance Municipal Income Trust o Eaton Vance National Municipal Opportunities Trust o Eaton Vance New Jersey Municipal Bond Fund o Eaton Vance New Jersey Municipal Income Trust o Eaton Vance New York Municipal Bond Fund o Eaton Vance New York Municipal Bond Fund II o Eaton Vance New York Municipal Income Trust o Eaton Vance Ohio Municipal Bond Fund o Eaton Vance Ohio Municipal Income Trust o Eaton Vance Pennsylvania Municipal Bond Fund o Eaton Vance Pennsylvania Municipal Income Trust o Eaton Vance Risk-Managed Diversified Equity Income Fund o Eaton Vance Senior Floating-Rate Trust o Eaton Vance Senior Income Trust o Eaton Vance Short Duration Diversified Income Fund o Eaton Vance Tax-Advantaged Dividend Income Fund o Eaton Vance Tax-Advantaged Global Dividend Income Fund o Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund o Eaton Vance Tax-Managed Buy-Write Income Fund o Eaton Vance Tax-Managed Buy-Write Opportunities Fund o Eaton Vance Tax-Managed Diversified Equity Income Fund o Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund o Eaton Vance Tax-Managed Global Diversified Equity Income Fund o Eaton Vance Tax-Advantage Bond and Option Strategies Fund (effective a/o 6.25.10) Eaton Vance Portfolios o Asian Small Companies o Boston Income o Build America Bond o Dividend Builder o Emerging Markets Local Income o Emerging Markets o Floating Rate o Focused Growth o Global Dividend Income o Global Growth o Global Macro o Global Opportunities o Government Obligations o Greater China Growth o Greater India o High Income Opportunities o Inflation-Linked Securities Portfolio o International Equity o International Income o Investment Grade Income o Investment o Large-Cap Core Research o Large-Cap Growth o Large-Cap Value o Multi-Cap Growth o Multi-Sector o Senior Debt o Small-Cap o SMID-Cap o Special Equities o Tax-Managed Growth o Tax-Managed International Equity o Tax-Managed Mid-Cap Core o Tax-Managed Multi-Cap Growth o Tax-Managed Small-Cap o Tax-Managed Small Cap Value o Tax-Managed Value o Worldwide Health Sciences Eaton Vance Fund Cayman Islands Wholly Owned Subsidiaries o Eaton Vance CSF Commodity Subsidiary, Ltd. a wholly owned subsidiary of Eaton Vance Commodity Strategy Fund o Eaton Vance DIF Commodity Subsidiary, Ltd. a wholly owned subsidiary of Eaton Vance Diversified Income Fund o Eaton Vance EVG Commodity Subsidiary, Ltd. a wholly owned subsidiary of Eaton Vance Short Duration Diversified Income Fund o Eaton Vance SIF Commodity Subsidiary, Ltd. a wholly owned subsidiary of Eaton Vance Strategic Income Fund o Eaton Vance EMLIP Commodity Subsidiary, Ltd. a wholly owned subsidiary of Eaton Vance Emerging Markets Local Income Portfolio o Eaton Vance GMP Commodity Subsidiary, Ltd. a wholly owned subsidiary of Eaton Vance Global Macro Portfolio o Eaton Vance GOP Commodity Subsidiary, Ltd. a wholly owned subsidiary of Eaton Vance Global Opportunities Portfolio o Eaton Vance IIP Commodity Subsidiary, Ltd. a wholly owned subsidiary of Eaton Vance International Income Portfolio o Eaton Vance MSP Commodity Subsidiary, Ltd. a wholly owned subsidiary of Multi- Sector Portfolio Eaton Vance Medallion Funds, Ltd., a series fund consisting of: o Eaton Vance International (Cayman Islands) Floating-Rate Income Fund o Eaton Vance International (Cayman Islands) Strategic Income Fund o Eaton Vance (Cayman Islands) Floating Rate Income Portfolio Eaton Vance Emerald Funds plc, a series fund consisting of: o Eaton Vance International (Ireland) Global Macro Fund (effective a/o 5.6.10) o Eaton Vance International (Ireland) PPA Emerging Markets Equity Fund o Eaton Vance International (Ireland) U.S. High Yield Bond Fund o Eaton Vance International (Ireland) U.S. Research Fund o Eaton Vance International (Ireland) U.S. Value Fund o Eaton Vance International (Ireland) Worldwide Health Sciences Fund Eaton Vance Exchange Funds o Altavera Capital Fund LLC o Belair Capital Fund LLC o Belbrook Capital Fund LLC o Belcrest Capital Fund LLC o Beldore Capital Fund LLC o Belmar Capital Fund LLC o Belport Capital Fund LLC o Belrose Capital Fund LLC o Belshire Capital Fund LLC o Belterra Capital Fund LLC o Belvedere Capital Fund Company LLC o Belvedere Equity Fund LLC o Belwater Capital Fund LLC o Clearfork Capital Fund LLC o Clearwood Capital Fund LLC The U.S. Charitable Gift Trust, a series fund consisting of: o Charitable Deferred Retirement Fund - 10 Year Investment Grade o Charitable Deferred Retirement Fund - 12 Year High Yield o Charitable Deferred Retirement Fund - 12 Year Investment Grade o Charitable Deferred Retirement Fund - 20 Year High Yield o Donor Advised Fund - Cash Management Fund o Donor Advised Fund - Gift Fund Preservation Fund o Donor Advised Fund  Growth & Income Fund o Donor Advised Fund - Growth Fund o Donor Advised Fund - Income Fund o Donor Advised Fund  Large Cap Value o Pooled Income Fund - Growth & Income Fund o Pooled Income Fund - High Yield Fund o Pooled Income Fund  Income Fund Eaton Vance Trust Company Collective Investment Trust for Employee Benefit Plans, a series fund consisting of: o Eaton Vance High Yield Fund o Eaton Vance High Yield Fund II (effective 8/10) o Eaton Vance Investment Grade Income Fund o Eaton Vance Large Cap Core Research Fund o Eaton Vance Large Cap Growth Fund o Eaton Vance Large Value Fund I o Eaton Vance Large Value Fund II o Eaton Vance Large Value Fund III o Eaton Vance Structured Emerging Markets Collective Trust Eaton Vance Institutional/Private Funds o Eaton Vance Cash Collateral Fund, LLC o Eaton Vance Cash Free Reserve Fund, LLC o Eaton Vance Institutional Senior Loan Fund o Eaton Vance Institutional Senior Loan Trust Series I, II, IV, & V o Eaton Vance Loan Opportunities Fund, Ltd o Eaton Vance Money Market Fund Ltd. o Eaton Vance Small Cap Core Fund, LLC o Eaton Vance Tax-Managed Multi-Cap Portfolio LLC o Eaton Vance Option Absolute Strategy Fund, LLC Eaton Vance CDO Corporation o Eaton Vance CDO, Ltd. o Eaton Vance CDO II, Ltd. o Eaton Vance CDO VII, Ltd. o Eaton Vance CDO VIII, Ltd. o Eaton Vance CDO IX, Ltd. o Eaton Vance CDO X, Ltd. Eaton Vance Blue Sky Loan Trust o Big Sky II Senior Loan Fund, Ltd. o Big Sky III Senior Loan Trust o Eaton Vance Variable Leverage Fund Ltd.
